                           IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MISSOURI
                                    CENTRAL DIVISION

RODNEY RIDGWAY,                              )
                                             )
              Plaintiff,                     )
                                             )
vs.                                          )    Civil Action No.________________
                                             )
HOME DEPOT U.S.A., INC.,                     )
                                             )
              Defendant.                     )    JURY DEMANDED

             INDEX OF DOCUMENTS FILED WITH NOTICE OF REMOVAL

EXHIBIT A Index of Documents Filed with Notice of Removal

EXHIBIT B State Court Documents

TAB NO.                       STATE COURT DOCUMENT                          DATE

      1               Plaintiff’s Petition for Damages                      5/23/14
      2               Citation for Defendant Home Depot U.S.A., Inc.        5/28/14
      3               State Court Docket Sheet                              n/a




                                   EXHIBIT A
INDEX OF STATE COURT DOCUMENTS FILED WITH NOTICE OF REMOVAL
          Case 2:20-cv-04010-BCW Document 1-1 Filed 01/21/20 Page 1 of 1
